ACCEPTED
                                                                                          01-14-00392-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     1/30/2015 3:41:11 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-14-00392-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   1/30/2015 3:41:11 PM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                         Clerk
                                     At Houston

                              

                                    No. 1394753
                             In the 185th District Court
                              Of Harris County, Texas

                              

                              CHANCE ROACH
                                      Appellant
                                         v.
                         THE STATE OF TEXAS
                                      Appellee

                              

      STATE’S SECOND MOTION FOR EXTENSION OF TIME
          IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s brief in this cause, and,

in support thereof, presents the following:
   1. On April 25, 2014, a jury convicted appellant of aggravated assault with a
      deadly weapon and sentenced him to 20 years in the Institutional Division of
      the Texas Department of Criminal Justice and a $10,000 fine.

   2. Appellant filed a timely written notice of appeal on April 25, 2014.

   3. The State’s brief was due on January 30, 2015.

   4. An extension of time in which to file the State’s brief is requested until
      March 2, 2015.

   5. The following facts are relied upon to show good cause for the requested
      extension:

           i.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-14-00139-CR, Isaac Smith,
                Appellant v. The State of Texas, Appellee.

          ii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 01-14-00422-CR, Benjamin
                Maurine Sadler, Appellant v. The State of Texas, Appellee.

         iii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 01-12-01175-CR, Mark
                Rascoe, Appellant v. The State of Texas, Appellee.

         iv.    The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause Nos. 01-14-00072-CR & 01-14-
                00073-CR, Larry Wayne Richard, Appellant v. The State of
                Texas, Appellee.

         WHEREFORE, the State prays that this Court will grant an additional

extension of time until March 2, 2015 in which to file the State’s brief in this

cause.
                                                    Respectfully submitted,


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net

                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Sarah V. Wood
             Assistant Public Defender
             1201 Franklin, 13th Floor
             Houston, Texas 77002
             Tel: (713) 368-0016
             Fax: (713) 368-9278
             Sarah.Wood@pdo.hctx.net


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: January 30, 2015